Order filed, October 30, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00704-CV
                                 ____________

                         LARRY M. CANTU, Appellant

                                         V.

                            MRS. CURRAN, Appellee


       On Appeal from the County Court at Law # 4 and Probate Court
                          Brazoria County, Texas
                     Trial Court Cause No. CI048941


                                     ORDER

      The reporter’s record in this case was due September 23, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Sherri Doxey, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM